Citation Nr: 0823553	
Decision Date: 07/16/08    Archive Date: 07/23/08

DOCKET NO.  06-28 038A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Mountain 
Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Middlesboro Appalachian Regional 
Hospital on January 1, 2004.


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

Information associated with the claims file indicates that 
the veteran served on active duty from May 1965 to March 
1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in July 2004 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Mountain Home, Tennessee.


FINDINGS OF FACT

1.  The veteran received medical services from Middlesboro 
Appalachian Regional Hospital on January 1, 2004; he did not 
receive prior VA authorization for such treatment and 
services.

2.  The preponderance of the evidence shows that the services 
were not rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health, and that a 
reasonably prudent layperson would not have viewed the visit 
as an emergency or thought that a delay in seeking immediate 
attention would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for reimbursement or payment by VA of the cost 
of unauthorized medical services provided by Middlesboro 
Appalachian Regional Hospital on January 1, 2004, have not 
been met.  38 U.S.C.A. §§ 1725, 1728, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 17.120, 17.1002 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  



Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  However, element 
(4), the requirement of requesting that the claimant provide 
any evidence in his possession that pertains to the claim, 
was eliminated by the Secretary during the course of this 
appeal.  See 73 Fed. Reg. 23353 (final rule eliminating 
fourth element notice as required under Pelegrini, effective 
May 30, 2008).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

A November 2005 VCAA letter explained the evidence necessary 
to substantiate the veteran's claim.  This letter also 
informed him of his and VA's respective duties for obtaining 
evidence.  The notice was provided in November 2005, after 
initial adjudication of the veteran's claim in July 2004.  
However, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although VCAA notice was not completed prior to the initial 
adjudication, the claim has been readjudicated thereafter.  
The appellant has been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices.  Further, the Board finds that the 
purpose behind the notice requirement has been satisfied 
because the appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the January 1, 2004, records of the treatment for which the 
veteran seeks payment or reimbursement, and opinions from VA 
physicians as to whether the treatment was emergent as viewed 
by a reasonably prudent layperson and whether VA facilities 
were feasibly available.  Additionally, the claims file 
contains the veteran's statements in support of his claim, as 
well as statements from his brother, who wrote that he drove 
the veteran to the January 1, 2004, treatment.  The Board has 
reviewed such statements and concludes that the veteran has 
not identified further relevant available evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional relevant treatment 
reports not of record for the time period at issue, but has 
found nothing to suggest that there is any outstanding 
available evidence with respect to the veteran's claim.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Factual Analysis

Congress has authorized the reimbursement for unauthorized 
emergency medical treatment under two statutory provisions, 
38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2002).  

Section 1728(a), Title 38, United States Code, provides that 
VA may pay or reimburse veterans for medical expenses 
incurred in non-VA facilities where: (1) such care or 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health; (2) 
such care or services were rendered to a veteran in need 
thereof (A) for an adjudicated service-connected disability, 
(B) for a non service-connected disability associated with 
and held to be aggravating a service-connected disability, 
(C) for any disability of a veteran who has a total 
disability permanent in nature from a service-connected 
disability; and (3) Department or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 C.F.R. § 17.120.  All three of these statutory 
requirements must be met before payment may be authorized.  
Hayes v. Brown, 6 Vet. App. 66, 68 (1993).  In the present 
case, the veteran is not shown or contended to be service-
connected for any disability or permanently and totally 
disabled due to any disability.  Accordingly, payment or 
reimbursement pursuant to 38 U.S.C.A. § 1728(a) is not 
warranted in this case.  Additionally, the conditions treated 
were not rendered in a medical emergency of such nature that 
delay would have been hazardous to life or health, as will be 
discussed further below in connection with analysis under the 
Veterans Millennium Healthcare and Benefits Act, 38 U.S.C.A. 
§ 1725 (West 2002).

As to whether entitlement to payment/reimbursement of medical 
expenses is warranted under the Veterans Millennium 
Healthcare and Benefits Act, 38 U.S.C.A. § 1725 (West 2002) 
(see also 38 C.F.R. §§ 17.1000- 1003 (2007)), to be eligible 
for reimbursement under the Act, the veteran must satisfy all 
of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a condition of 
such a nature that a prudent layperson would have 
reasonably expected that delay in seeking immediate 
medical attention would have been hazardous to life or 
health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe pain) 
that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect 
the absence of immediate medical attention to result in 
placing the health of the individual in serious 
jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not 
feasibly available and an attempt to use them before 
hand would not have been considered reasonable by a 
prudent layperson (as an example, these conditions would 
be met by evidence establishing that a veteran was 
brought to a hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(d) The claim for payment or reimbursement for any 
medical care beyond the initial emergency evaluation and 
treatment is for a continued medical emergency of such a 
nature that the veteran could not have been safely 
discharged or transferred to a VA or other Federal 
facility (the medical emergency lasts only until the 
time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, 
the veteran was enrolled in the VA health care system 
and had received medical services under authority of 38 
U.S.C. Chapter 17 within the 24- month period preceding 
the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan 
contract for payment or reimbursement, in whole or in 
part, for the emergency treatment (this condition cannot 
be met if the veteran has coverage under a health-plan 
contract but payment is barred because of a failure by 
the veteran or provider to comply with the provisions of 
that health-plan contract, e.g., failure to submit a 
bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment 
was furnished was caused by an accident or work-related 
injury, the claimant has exhausted without success all 
claims and remedies reasonably available to the veteran 
or provider against a third party for payment of such 
treatment; and the veteran has no contractual or legal 
recourse against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole or in 
part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 
38 U.S.C. 1728 for the emergency treatment provided (as 
has been discussed above, 38 U.S.C. 1728 authorizes VA 
payment or reimbursement for emergency treatment to a 
limited group of veterans, primarily those who receive 
emergency treatment for a service-connected disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.

These criteria are conjunctive, not disjunctive; all criteria 
must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (1991) 
(use of the conjunctive "and" in a statutory provision means 
that all of the conditions listed in the provision must be 
met).  To be eligible for reimbursement under this authority 
the veteran must satisfy all nine conditions enumerated in 
38 C.F.R. § 17.1002, including that of a VA or other federal 
facility/provider was not feasibly available and an attempt 
to use them beforehand would not have been considered 
reasonable by a prudent layperson.  38 C.F.R. § 17.1002(c).

The veteran seeks reimbursement for medical expenses incurred 
during treatment and services, for which he did not received 
prior VA authorization, at Middlesboro Appalachian Regional 
Hospital on January 1, 2004.  Records of the treatment at 
issue indicate that the veteran arrived at 5:50 A.M.  Out of 
three triage levels in the emergency department, he was 
triaged at level 3.  His chief complaint was flu-like 
symptoms, having started 3 days ago. He indicated that he was 
feeling bad all over, with sternum pain in the mid-chest, 
intermittent, for the past month.  He complained of shortness 
of breath, and a cough with clear or green sputum.  He 
described current pain as 1/10, and maximum pain of 1/10.  At 
5:50 A.M., his blood pressure was 152/78, his pulse was 106, 
his temperature was 98.5 degrees, and his oxygen was 
saturation was 100 percent.  He related a past history of 
bronchial asthma, gastrointestinal bleeding, ulcers, and 
sinus surgery, and a questionable history of a heart valve 
disorder.  He was in no acute distress, alert, and appeared 
well nourished.  Inspection of the eyes, ear, nose, and 
throat was normal.  He was in no respiratory distress and had 
normal breath sounds.  His heart was at regular rate, pulses 
were strong, and the skin was warm and dry.  The skin was 
noted to be pale.  Examination of the abdomen, the 
extremities, and neurological examination were also negative 
or normal.  The veteran was seen by a physician at 6:00 A.M. 
with complaints of chest tightness and a cough.  The cough 
was indicated to be nonproductive.  He indicated he had 
experienced similar symptoms previously.  Review of ear, 
nose, and throat, gastrointestinal, genitourinary, 
neurological, immunological, and skin, lymph, and 
musculoskeletal symptoms was negative.  He was noted to have 
a past history of allergic rhinitis and asthma.  The 
physician found the veteran to be alert and in moderate 
distress.  On physical examination, all findings were normal 
or negative except for a few rhonchi.  The diagnosis was 
acute bronchitis.  On discharge at 6:20, approximately 30 
minutes after being seen initially, he was sent home and his 
condition was indicated to be stable.   Discharge 
instructions issued to the veteran were that he was to follow 
up with his family doctor.  A form indicates that on 
discharge at 6:20 AM his condition was good and he walked out 
of the facility.  

In written forms completed in July 2004 and September 2004, 
VA staff physicians indicated that, on the date of treatment, 
emergent treatment was not required (as viewed from the 
perspective of a prudent lay person), and that VA facilities 
were feasibly available.    

In a letter dated in September 2006, the veteran's brother 
wrote that he had driven the veteran to the emergency room in 
January 2004.  He stated that he was a retired emergency 
medical technician, ambulance driver, and firefighter.  He 
indicated that when he received a phone call from the veteran 
to come to his apartment about his illness, the veteran was 
congested, had labored breathing, was sweating, and had 
chills.  He wrote that he was concerned that the veteran 
could possibly die, because he had a history of breathing 
problems for a long time.  He wrote that he drove the veteran 
to the hospital in his car, as he knew this would be the 
fastest way to the hospital.  He asserted that the trip to 
the hospital was a true emergency.  

The Board finds that although the veteran and his brother 
have described a life-threatening emergency situation on the 
morning of January 1, 2004, the hospital emergency room 
records contradict them and are more probative because they 
are the recorded impressions of medical professionals 
rendering treatment in a hospital emergency department 
setting, where accuracy is highly important.  During 
treatment, the veteran was listed at first as in no acute 
distress and later as in moderate distress, had no fever or 
chills, described past and present pain of 1/10, and 
described a condition that had persisted for 3 days.  All 
clinical findings were normal or negative except for pale 
skin and a few rhonchi.  On discharge approximately 30 
minutes after his indicated time of arrival he was released 
for follow-up with his family physician.  There was no need 
or effort to stabilize his condition, and there is nothing in 
the record to indicate that the veteran's condition was such 
that a reasonably prudent layperson would find that emergency 
treatment was required.  The treatment was not rendered in a 
medical emergency of such nature that delay would have been 
hazardous to life or health, and there is nothing to indicate 
a condition of such severity that a prudent layperson who 
possesses an average knowledge of health and medicine could 
reasonably expect that absence of immediate medical attention 
to result in placing the health of the veteran in serious 
jeopardy, serious impairment to bodily functions, or serious 
dysfunction of any bodily organ or part.  Two VA staff 
physicians have rendered opinions that the veteran's 
condition would not have been viewed as emergent by a 
reasonably prudent layperson, and these opinions constitute 
additional evidence against the veteran's claim.  

In light of the above, the Board finds that the preponderance 
of the evidence shows the veteran does not meet the criteria 
for payment or reimbursement of non-VA medical services 
rendered at Middlesboro Appalachian Regional Hospital on 
January 1, 2004, either on the basis of eligibility under 38 
U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725.  Accordingly, 
payment or reimbursement of those services is not warranted. 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine is not for application in 
the instant case.  See generally Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).


ORDER

Entitlement to payment or reimbursement of unauthorized 
medical expenses incurred at Middlesboro Appalachian Regional 
Hospital on January 1, 2004, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


